UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1718


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

WAKE COUNTY BOARD OF EDUCATION; CATHERINE TRUDELL, in her
official capacity; JENNIFER ROTHAAR, in her official capacity; JENNIFER
PALMER, in her official capacity; EMILY MAE BISHOP, in her official capacity;
JACQULINE CUNNINGHAM, in her official capacity; MARSIE RABII, in her
official capacity; HEATHER COOKE, in her official capacity; JERRYEEN
DANIELS, in her official capacity,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-cv-00034-D)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reinaldo Olavarria, Appellant Pro Se. Eva Blount DuBuisson, THARRINGTON SMITH
LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reinaldo Olavarria appeals the district court’s order granting Defendants’ motion

to dismiss the various claims raised in Olavarria’s civil complaint. On appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Olavarria’s informal brief does not challenge the basis for the district court’s disposition,

he has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2